ACCEPTED
                                                                                                     14-14-00927-cv
                                      PIERCE & O’NEILL, LLP                         FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                         ATTORNEYS AT LAW                                    10/21/2015 12:28:56 PM
                                  A LIMITED LIABILITY PARTNERSHIP                             CHRISTOPHER PRINE
                                                                                                             CLERK
                              INCLUDING PROFESSIONAL CORPORATIONS

                                       4203 MONTROSE BOULEVARD
                                         HOUSTON, TEXAS 77006
                                       TELEPHONE (713) 634-3600
                                                                                  FILED IN
                                        FACSIMILE (713) 634-3601          14th COURT OF APPEALS
                                                                               HOUSTON, TEXAS
JOHN C. SCHWAMBACH, JR.                                                   10/21/2015 12:28:56 PM
WRITER’S DIRECT LINE (713) 634-3607                                        CHRISTOPHER A. PRINE
JSCHWAMBACH@PIERCEONEILL.COM                                                       Clerk


                                           October 21, 2015



Mr. Christopher A. Prine, Clerk                                    Via Electronic Filing
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

RE:        Court of Appeals Number: 14-14-00927-CV
           Trial Court Case Number: 2010-31214

           Ulrika Bjorkstam and Joseph Daniel Dray v. Woodward, Inc.

Dear Mr. Prine:

       Pursuant to your August 26, 2015 letter setting oral argument on Thursday,
October 29, 2015, at 1:30 p.m., before Justices Jamison, McCally, and Wise, I hereby
notify the Court that I will present oral argument on behalf of Appellants Ulrika
Bjorkstam and Joseph Daniel Dray.

                                                      Very truly yours,

                                                      /s/ John C. Schwambach, Jr.

                                                      John C. Schwambach, Jr.



cc:        All Counsel of Record (Via E-service)


914745.1